Exhibit 10.1

AMENDMENT TO AGREEMENT AND PLAN OF MERGER

This Amendment, dated as of July 6, 2012 (this “Amendment”), to the AGREEMENT
AND PLAN OF MERGER is by and among DAVITA INC., a Delaware corporation
(“Parent”), SEISMIC ACQUISITION LLC, a California limited liability company and
a wholly owned subsidiary of Parent (“Merger Sub”), HEALTHCARE PARTNERS
HOLDINGS, LLC, a California limited liability company (the “Company”), and, with
respect to the MR Provisions, ROBERT D. MOSHER, as the member representative
(the “Member Representative”). Capitalized terms used and not otherwise defined
herein have the meanings ascribed to them in the Merger Agreement.

RECITALS

WHEREAS, Parent, Merger Sub, the Company, and the Member Representative are each
a party to that certain Agreement and Plan of Merger, dated as of May 20, 2012
(the “Merger Agreement”);

WHEREAS, Parent, Merger Sub, the Company, and the Member Representative desire
to amend the Merger Agreement in the manner set forth herein; and

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Parent, Merger Sub, the Company, and the Member
Representative agree as follows:

AGREEMENTS

1. Amendments.

(a) The definition of Stock-Based Awards in Section 1.01 of the Merger Agreement
is hereby amended and restated in its entirety to read as follows:

““Stock-Based Award” means any issued and outstanding award to purchase or
otherwise acquire Company Common Units (whether or not vested) held by any
Person and granted in accordance with Section 6.18(b) of this Agreement.”

(b) Section 8.08(b) of the Merger Agreement is hereby amended and restated in
its entirety to read as follows:

“Any and all costs and expenses of the Member Representative, including any
costs and expenses of any Person retained by the Member Representative to
provide assistance, counsel, or other advisory services, incurred in performing
his obligations under this Agreement shall be paid or recovered from funds in
the MR Escrow Account pursuant to Section 3.07, except as provided in the last
two sentences of Section 8.08(c).”

 

1



--------------------------------------------------------------------------------

(c) Section 8.08(d) of the Merger Agreement is hereby amended and restated in
its entirety to read as follows:

“The Member Representative shall be compensated for his service as such based
upon the amount of time devoted to such services at the normal hourly rate of
the Member Representative as determined by Nossaman LLP. If the Member
Representative is not a lawyer at Nossaman LLP, the Member Representative shall
be compensated at a rate and on a basis established by the Majority Member. The
Member Representative shall be paid such compensation from the funds in the MR
Escrow Account and, if there are no remaining funds in the MR Escrow Account,
the Member Representative may recover his compensation in the same way expenses
may be recovered pursuant to the last two sentences of Section 8.08(c) above.”

2. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York. All Actions arising out of
or relating to this Amendment (including any Action involving the Financing
Sources) shall be heard and determined exclusively in any federal court sitting
in the Borough of Manhattan of the City of New York; provided, however, that if
such federal court does not have jurisdiction over such Action, such Action
shall be heard and determined exclusively in any New York state court sitting in
the Borough of Manhattan of the City of New York. Consistent with the preceding
sentence, the parties hereto hereby (a) submit to the exclusive jurisdiction of
any federal or state court sitting in the Borough of Manhattan of the City of
New York for the purpose of any Action arising out of or relating to this
Amendment brought by any party hereto (including any Action involving the
Financing Sources); (b) consent to service of process in accordance with the
procedure set forth in Section 10.02 of the Merger Agreement; and (c)
irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Amendment or the Transactions may not be enforced in or by any of the
above-named courts.

3. Severability. If any term or other provision of this Amendment is invalid,
illegal, or incapable of being enforced under any Law or public policy, all
other terms and provisions of this Amendment shall nevertheless remain in full
force and effect, provided, that the economic and legal substance of the actions
set forth herein is not affected in any manner materially adverse to any party
hereto. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Amendment so as to effect the original intent of the
parties hereto as closely as possible in a mutually acceptable manner in order
that the Transactions are consummated as originally contemplated to the greatest
extent possible.

 

2



--------------------------------------------------------------------------------

4. Counterparts. This Amendment may be executed and delivered (including by
facsimile or other means of electronic transmission, such as by electronic mail
in “pdf” form) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.

5. No Other Amendment and Agreements. Except to the extent expressly amended by
this Amendment, all terms of the Merger Agreement shall remain in full force and
effect without further amendment, change or modification.

(SIGNATURE PAGE FOLLOWS)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed as of the date first written above by its representative thereunto duly
authorized.

 

DAVITA INC. By:  

/s/ Kent J. Thiry

  Name: Kent J. Thiry  

Title:   Chairman of the Board and

            Chief Executive Officer

SEISMIC ACQUISITION LLC By:  

/s/ Dennis L. Kogod

  Name: Dennis L. Kogod   Title:   Manager HEALTHCARE PARTNERS HOLDINGS, LLC By:
 

/s/ Robert J. Margolis

  Name: Robert J. Margolis, M.D.   Title:   Chief Executive Officer With respect
only to the MR Provisions:  

/s/ Robert D. Mosher

  Robert D. Mosher,   as Member Representative

[Signature Page to Amendment to Agreement and Plan of Merger]